DETAILED ACTION

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 05/24/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson et al. (US 20170192511 A1, published 07/06/2017), hereinafter Lawrenson, in view of Domaradzki et al. (US 20170228095 A1, published 08/10/2017), hereinafter Domaradzki, in further view of Dakin et al. (US 20160202865 A1, published 07/14/2016), hereinafter Dakin.

Regarding claim 7, Lawrenson teaches the claim comprising:
At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a client device, cause the client device to personalize user interfaces on the client device, by carrying out steps that include (Lawrenson Figs. 1-8; [0007], a non-transitory computer-readable medium stores a computer program comprising program instructions that, when executed by processing circuitry of an electronic device having a touchscreen, configures the electronic device to: detect that a user is reaching with a digit to make a touch input to the touchscreen, and temporarily adapt a screen currently being displayed on the touchscreen; [0018], there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0028], the device 10 detects that the user is reaching to make a touch input, and temporarily modifies the screen 16 to facilitate that touch input; [0031], “native” or “home” screens 16 are adapted according to default configurations—e.g., screen shifting is always used—while application-specific screens 16 are adapted according to any prevailing application settings; [0034], the device 10 may store different defined reach extents and the defined reach extent used by the processing circuitry 36 at any given time may be specific to the user using the device 10 at that time; see also [0070]):
receiving a spatial difficulty map associated with a rendering of a user interface generated by the client device (Lawrenson Figs. 1-8; [0018], consider that there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0027], reach detection may be based on detecting from internal inertial sensor data that a movement or orientation of the device 10 that is characteristic of the user holding the device 10 in one hand while extending a digit of that hand to make a touch input to the touchscreen 14 at a location that is difficult for the user to reach; [0031], the number, placement and spacing of “touchable” screen elements 18 on the currently-displayed screen 16 determines whether the processing circuitry 36 shifts the screen 16, rescales the screen 16, or warps the screen 16, or performs some combination of two or more of those techniques; [0044], the method 100 includes detecting (Block 102) that a user is reaching with a digit to make a touch input to the touchscreen 14, temporarily adapting the screen currently being displayed on the touchscreen, to bring an estimated touch target within a defined reach extent that is configured in the device 10; [0070], the maximum reach distance of a user can be determined from usage patterns rather than by geometric measurements of the finger; as the user operates the device 10, and touches the screen, a map is built up thereby identifying which areas they can touch without substantially shifting or reorienting the device 10, such as can be sensed from inertial sensor data);
identifying, within the rendering of the user interface, a plurality of user interface elements using an element detection model (Lawrenson Figs. 1-8; [0017], the teachings herein are broadly referred to as “reach adaptation” teachings and they involve temporarily adapting the screen 16 responsive to detecting that a user of the device 10 is reaching with a digit, with respect to the touchscreen 14; adapting the screen 16 means temporarily displaying a modified version of the screen 16, to bring an estimated touch target within a defined reach extent that is configured in the device 10; [0018], consider that there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0031], the number, placement and spacing of “touchable” screen elements 18 on the currently-displayed screen 16 determines whether the processing circuitry 36 shifts the screen 16, rescales the screen 16, or warps the screen 16, or performs some combination of two or more of those techniques; [0036], image processing may be used not only to detect that a digit of the user is in a reaching orientation with respect to the touchscreen, but also to detect that the digit is hovering; [0044], the method 100 includes detecting (Block 102) that a user is reaching with a digit to make a touch input to the touchscreen 14, temporarily adapting the screen currently being displayed on the touchscreen, to bring an estimated touch target within a defined reach extent that is configured in the device 10; [0045], the estimated touch target may be the screen elements 18 or the screen region 20 lying outside of the defined reach extent and in a general direction of reaching; the estimated touch target may be one or more particularly selected screen elements 18 or a specific portion of a screen region 20, based on knowledge of what touch targets are currently being displayed along the direction of reach and outside the defined reach extent; [0050], the method 400 further includes determining (Block 406) which UI elements the user wishes to reach--i.e., estimating the touch target; [0055], the device 10 implements an algorithm to detect when the user is likely to be having difficulty in reaching a UI element currently being displayed on the touchscreen 14, and a further algorithm to determine a modification of the UI required to enable the user to reach the UI element as a touch target; the modification may be optimized, e.g., to bring the most likely touch target, or a few mostly likely touch targets, within reach; see [0019], icons, hyperlinks);
generating a user interface layout based on at least the spatial difficulty map (Lawrenson Figs. 1-8; [0030], the processing circuitry 36 is configured to temporarily adapt the screen 16 by determining a layout modification for the screen 16 to bring the touch target within the defined reach extent; [0070], the maximum reach distance of a user can be determined from usage patterns rather than by geometric measurements of the finger; as the user operates the device 10, and touches the screen, a map is built up thereby identifying which areas they can touch without substantially shifting or reorienting the device 10; [0050], the method 400 further includes determining (Block 406) which UI elements the user wishes to reach--i.e., estimating the touch target; the method 400 further includes modifying the UI--i.e., adapting the currently displayed screen 16, which can be understood as embodying a UI--so that the desired UI elements can be touched by the user (Block 408); [0055], the device 10 implements an algorithm to detect when the user is likely to be having difficulty in reaching a UI element currently being displayed on the touchscreen 14, and a further algorithm to determine a modification of the UI required to enable the user to reach the UI element as a touch target; the device 10 in response to such detection deduces an optimum change in the UI layout to allow the user to reach the desired UI element and the adapts the UI layout accordingly);
adjusting, within the rendering of the user interface and based on the user interface layout, a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations to produce an updated rendering of the user interface; identifying, within the updated rendering, at least one empty portion of the user interface caused by adjusting the respective location of at least one user interface element; and displaying, on a display of the client device, the updated rendering of the user interface (Lawrenson Figs. 1-8; [0018], consider that there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0030], determining a layout modification for the screen 16 to bring the touch target within the defined reach extent, and modifying a layout of the screen 16 according to the layout modification; [0031], the number, placement and spacing of “touchable” screen elements 18 on the currently-displayed screen 16 determines whether the processing circuitry 36 shifts the screen 16, rescales the screen 16, or warps the screen 16, or performs some combination of two or more of those techniques; [0050], the method 400 further includes determining (Block 406) which UI elements the user wishes to reach--i.e., estimating the touch target; the method 400 further includes modifying the UI--i.e., adapting the currently displayed screen 16, which can be understood as embodying a UI--so that the desired UI elements can be touched by the user (Block 408); [0055], the optimization tries to minimize the loss or distortion of other screen content; the device 10 in response to such detection deduces an optimum change in the UI layout to allow the user to reach the desired UI element and the adapts the UI layout accordingly; [0029], assume further that the user is reaching towards the screen region 20 in FIG. 1, which in that illustration is a top region of the screen 16; in such an example case, the processing circuitry 36 adapts the screen 16 by shifting the screen region 20 down on the touchscreen 14, so that it is moved within reach of the user's thumb; alternatively, the processing circuitry 36 can rescale all or part of the screen 16; the processing circuitry 36 can warp the screen 16--e.g., a selective magnification, bending or shifting--to bring the screen region 20 within reach of the user's thumb; these same processes may be performed for individual screen elements 18 rather than entire screen regions 20, such as where there is only one or a select few screen elements 18 in the direction that the user is reaching; bringing individual screen elements 18 into the user's reach is particularly advantageous for screens 16 that have only one or a limited number of screen elements 18 that are (1) outside of the defined reach extent, (2) operative as control elements, and (3) in the direction of reach; [0067], the change may comprise shifting the entire UI area such as shown in non-limiting example of FIG. 7, shrinking the entire UI area such as shown in the non-limiting example of FIG. 8, or performing some combination of shrinking and shifting; note that shifting or scaling the screen 16 may shift or scale the display 16, including any background wallpaper or image, and may include displaying blank or black space in the physical regions of the touchscreen 14 that were used before the shifting or scaling; [0068], the device 10 may warp the screen 16, such as by shifting the touch target so that it lies within the physical portion of the touchscreen 14 representing the reach extent 130 of the user, while simultaneously shrinking the remaining portion of the display 16; it should be appreciated that the screen modifications may include shifting, resealing, magnifying, distorting, etc., or any combination of those techniques)
However, Lawrenson fails to expressly disclose adjusting a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements; updating the at least one empty portion using filling techniques to eliminate the at least one empty portion.  In the same field of endeavor, Domaradzki teaches:
adjusting a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements; updating the at least one empty portion using filling techniques to eliminate the at least one empty portion (Domaradzki Figs. 1-7; [0015], the GUI is displayed on a screen that includes an integrated touch sensing region that permits a user to interact with one or more elements in the GUI (e.g., a button, slider, interactive object, etc.); using her finger, the user can touch (or hover over) the screen in order to interact with the GUI; the user may miss the interactive element or inadvertently touch the wrong element in the GUI; [0016], the display system shifts the location of the GUI in the screen such that at least a portion of the GUI remains in a fixed spatial relationship with the finger of the user; the user touches the intended location of the GUI rather than an unintended location on the screen; [0043], FIG. 5C illustrates the result of moving the GUI 125 to maintain the spatial relationship between the hand 505 and the button 325C; the undesired spatial relationship shown in FIG. 5B is avoided; in FIG. 5C, the display adapter shifts the GUI 125 up such that the extended finger of the hand 505 continues to overlap the button 325C; [0046], in FIG. 5C, the display adapter displays a blank portion 515 in the space that was previously occupied by the GUI 125 at FIG. 5A; that is, when the turbulence detector moves the GUI 125 to maintain the spatial relationship, the display adapter can back fill the portion of the screen 150 previously occupied by the GUI 125; the blank portion 515 may be either black or some other solid color; [0049], FIGS. 7A and 7B illustrate touch screen 150 which adjusts the position of a GUI 700; unlike in FIGS. 5C and 6B, in FIGS. 7A and 7B, only a portion of the GUI 700 moves; [0050], moving the portion 705 of the GUI 700; removes the portion 705 from its previous location in the screen 150 and moves portion 705 in a manner to mirror the movements of the user's hand;  if the user contacts the screen 150, she will contact portion 705—i.e., the down arrow; moves the already identified portion 705 within the screen 150 in order to maintain its spatial relationship with the user's hand; the portion 705 is shifted up to overlap a portion of the up arrow; as shown, moving the portion 705 creates a blank portion 710 in a space within the screen 150 previously occupied by portion 705; [0051], one advantage of adjusting the GUI 700 as shown in FIGS. 7A and 7B is that the entire GUI is not shifted in response to turbulent motion which may be less distracting to the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated adjusting a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements; updating the at least one empty portion using filling techniques to eliminate the at least one empty portion as suggested in Domaradzki into Lawrenson.  Doing so would be desirable because he present disclosure generally relates to data processing systems and, in particular, to data processing systems that include touch screen systems (see Domaradzki [0002]).   Different types of information may be displayed on a using a graphical user interface (GUI). To interact with the GUI, the display can include an integrated touch screen which permits the user to activate or alter interactive elements in the GUI. During certain operating conditions, however, the ability of an operator to use the touch screen may be difficult (see Domaradzki [0003]).  The user may miss the interactive element or inadvertently touch the wrong element in the GUI (see Domaradzki [0015]).  The system prevents the user from touching an unintended location (see Domaradzki [0016]).  Additionally, one advantage of adjusting the GUI 700 as shown in FIGS. 7A and 7B is that the entire GUI is not shifted which may be less distracting to the user (see Domaradzki [0051]). Additionally, Domaradzki’s adjusting a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements would improve the system of Lawrenson by ensuring the items likely to be selected by the user are adjusted, thereby making it easier and faster for the user to select the items in which they are most interested within a personalized interface.  Additionally, Lawrenson discloses that modifications may be optimized, e.g., to bring the most likely touch target, or a few mostly likely touch targets, within reach. The optimization tries to minimize the loss or distortion of other screen content (see Lawrenson [0055]).  Domaradzki provides a user-friendly method to optimize the modifications such that the user not distracted while ensuring that the most like touch targets are brought within reach (see Domaradzki [0051]).
However, Lawrenson in view of Domaradzki fails to expressly disclose using inpainting techniques to eliminate the at least one empty portion.  In the same field of endeavor, Dakin teaches:
using inpainting techniques to eliminate the at least one empty portion (Dakin Figs. 1-10; [0248], the first-type objects such as object 510 (e.g., a toolbar, a menu bar, a background of a webpage) in an electronic document remains stationary; [0250], the second type objects such as object 530 (e.g., a banner, a pop-up, a content box of a webpage) in an electronic document remains stationary; [0265], FIGS. 6A-6F illustrate an example of displaying additional background in a gap; [0266], respective portions of the electronic document 601 (including the background 612 and top content boundary 601-a) and third-type objects 612 and 614, are translated in the first direction; first-type object 610 remains stationary (relative to respective locations of the plurality of user interface elements); [0268], in FIG. 6C, the gap 601-G is displayed as distinct from the electronic document 601 (e.g., displayed with a background that is not continuous from the background 612, displayed in solid white or grey); however, in some embodiments, instead of displaying the gap 601-G as shown in FIG. 6C, the device 600 displays the gap 601-G with an additional background that is generated based on the background 612 of the electronic document 601, as shown in FIG. 6D; the gap area 601-G is displayed with an additional background that has the same pattern of solid diagonal lines as in the background 612 of the electronic document 601; [0269], the additional background is created by the device 600 by matching one or more attributes of the original background 612 of the electronic document 601; the attributes of the original background of the electronic document to be used in the creation of the additional background for display in the gap area 601-G include, non-exclusively, a pattern, color, shading, pixel, resolution, orientation, image, text included or used in the original background; if the original background is a solid color, the extended background is created by matching the solid color so as to create the visual effect of the newly-created additional background being an extension of the original background 612; [0270], the original background has a specific pattern along any one or more axes (e.g., x-axis, y-axis, straight-line axis, curved-line axis, etc.), and the additional background is created by selecting a portion of the original background and replicating and/or extrapolating the pattern in the selected portion of the original background; [0272], the device 600 creates the additional background by matching every attribute of the original background; when the original background includes an image file, the device uses a first set of attributes (e.g., pixels, resolution) of the original background to be replicated and/or extrapolated in the additional background; [0276], when the device is triggered to create the additional background, the device creates the additional background just for the current size of the gap area)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated using inpainting techniques to eliminate the at least one empty portion as suggested in Dakin into Lawrenson in view of Domaradzki.  Doing so would be desirable because modern display techniques often involve displaying moving contents on a display.  However, with an increasing complexity of movements required for individual components contained in modern display designs, a streamlined coordination of different movement behaviors is becoming more and more difficult. In view of these increasing difficulties, provided below are various techniques that can be used to easily and seamlessly coordinate the various different movement behaviors and a plurality of objects as they are subject to various different animation (e.g., movement) effects (see Dakin [0003], [0040]).   Additionally, displaying a gap with a background created based on the background brings about the visual effect of this gap area being an extended background (see Dakin [0042]).  The additional background is generated so as to create a visual illusion that it is an extended part of the background (see Dakin [0264]).  Additionally, Dakin’s using inpainting techniques to eliminate the at least one empty portion would improve the systems of Lawrenson and Domaradzki, which only display black space (see Lawrenson [0067]) or some other solid color (Domaradzki [0046]) to create the visual effect that the gap is part of the background (see Dakin [0042], [0264]).  Additionally, Lawrenson discloses that modifications should try to minimize the loss or distortion of other screen content (see Lawrenson [0055]) and Domaradzki discloses that modifications should be optimized such that the user is not distracted (see Domaradzki [0051]).  Dakin improves on the techniques of Lawrenson and Domaradzki by providing a user interface that is not jarring, distracting, confusing, or disruptive to the user (see Domaradzki [0041]) by minimizing loss or distortion of other screen content and minimizing changes that may distract the user.

Regarding claim 1, claim 1 contains substantially similar limitations to those found in claim 7, the only difference being A method for personalizing user interfaces on a client device, the method comprising, at the client device (Lawrenson Figs. 1-8; [0003], a method and apparatus are provided for facilitating touch entries to a touchscreen of an electronic device; [0018], there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0028], the device 10 detects that the user is reaching to make a touch input, and temporarily modifies the screen 16 to facilitate that touch input; [0031], “native” or “home” screens 16 are adapted according to default configurations—e.g., screen shifting is always used—while application-specific screens 16 are adapted according to any prevailing application settings; [0034], the device 10 may store different defined reach extents and the defined reach extent used by the processing circuitry 36 at any given time may be specific to the user using the device 10 at that time; see also [0070]).  Consequently, claim 1 is rejected for the same reasons.

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 7, the only difference being A client device configured to personalize user interfaces, the client device comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the client device to perform steps that include (Lawrenson Figs. 1-8; [0003], a method and apparatus are provided for facilitating touch entries to a touchscreen of an electronic device; [0018], there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0023], the device 10 also includes processing circuitry 36 that interfaces to the touchscreen 14; [0024], the processing circuitry 36 includes or is associated with storage 38, which stores a computer program 40 and configuration data 42; the computer program 40 in one or more embodiments comprises computer program instructions that, when executed by one or more processing circuits within the device 10, result in the processing circuitry 36 being configured according to the reach adaptation processing taught herein; [0028], the device 10 detects that the user is reaching to make a touch input, and temporarily modifies the screen 16 to facilitate that touch input; [0031], “native” or “home” screens 16 are adapted according to default configurations—e.g., screen shifting is always used—while application-specific screens 16 are adapted according to any prevailing application settings; [0034], the device 10 may store different defined reach extents and the defined reach extent used by the processing circuitry 36 at any given time may be specific to the user using the device 10 at that time; see also [0070]).  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 4, Lawrenson in view of Domaradzki in further view of Dakin teaches all the limitations of claim 1, further comprising:
wherein the spatial difficulty map is generated based on user interaction with the client device (Lawrenson Figs. 1-8; [0044], the method 100 includes detecting (Block 102) that a user is reaching with a digit to make a touch input to the touchscreen 14, temporarily adapting the screen currently being displayed on the touchscreen, to bring an estimated touch target within a defined reach extent that is configured in the device 10; [0070], the maximum reach distance of a user can be determined from usage patterns rather than by geometric measurements of the finger; as the user operates the device 10, and touches the screen, a map is built up thereby identifying which areas they can touch without substantially shifting or reorienting the device 10, such as can be sensed from inertial sensor data; although such mapping may be influenced by where or how the user changes how she holds the device 10 from time to time, such variations may be compensated for by using the location of a well-known gesture--the unlock swipe, for example--as a calibration factor; the map thus can be created relative to the position of the a reliable, repeatable gesture, and then implemented relative to the user's current holding position; see also [0055])

Regarding claims 10 and 16, claims 10 and 16 contain substantially similar limitations to those found in claim 4.  Consequently, claims 10 and 16 are rejected for the same reasons.

Regarding claim 5, Lawrenson in view of Domaradzki in further view of Dakin teaches all the limitations of claim 1, further comprising:
wherein the plurality of user interface elements include one or more pixels associated with the user interface (Lawrenson Figs. 1-8; [0044], the method 100 includes detecting (Block 102) that a user is reaching with a digit to make a touch input to the touchscreen 14, temporarily adapting the screen currently being displayed on the touchscreen, to bring an estimated touch target within a defined reach extent that is configured in the device 10; [0045], the estimated touch target may be the screen elements 18 or the screen region 20 lying outside of the defined reach extent and in a general direction of reaching; the estimated touch target may be one or more particularly selected screen elements 18 or a specific portion of a screen region 20, based on knowledge of what touch targets are currently being displayed along the direction of reach and outside the defined reach extent; [0050], the method 400 further includes determining (Block 406) which UI elements the user wishes to reach--i.e., estimating the touch target; as described and shown in Figs. 1, 5-8, the user interface elements include pixels displayed on touchscreen user interface; see also [0055])

Regarding claims 11 and 17, claims 11 and 17 contain substantially similar limitations to those found in claim 5.  Consequently, claims 11 and 17 are rejected for the same reasons.

Regarding claim 6, Lawrenson in view of Domaradzki in further view of Dakin teaches all the limitations of claim 1, further comprising:
wherein the client device includes a mobile computing device (Lawrenson Figs. 1-8; [0043], the device 10 may be one of a mobile terminal, a mobile phone, a smartphone, or a User Equipment, UE, or a personal or mobile computing device, such as a "phablet"; [0028], the device 10 detects that the user is reaching to make a touch input, and temporarily modifies the screen 16 to facilitate that touch input)

Regarding claims 12 and 18, claims 12 and 18 contain substantially similar limitations to those found in claim 6.  Consequently, claims 12 and 18 are rejected for the same reasons.

Claims 2, 3, 8, 9, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Domaradzki in further view of Dakin in further view of Deselaers et al. (US 20200026400 A1, published 01/03/2020), hereinafter Deselaers.

Regarding claim 2, Lawrenson in view of Domaradzki in further view of Dakin teaches all the limitations of claim 1, further comprising:
further comprising generating parameters of the user interface layout using at least one of (Lawrenson Figs. 1-8; [0019], distinct visual elements included within any given screen 16 are referred to herein as screen elements 18; a screen element 18 serves as a control element, such as an icon that can be touched to launch a corresponding application or such as a hyperlink to a web page or other electronic content; when a screen element 18 is a control element, it represents a potential touch target, which means that a user can be expected to direct a touch input to the touchscreen 14 at the physical location at which the screen element 18 is being displayed; [0032], the processing circuitry 36 has some awareness of what is being displayed and may recognize that one or more "touchable" screen elements 18 are being displayed on the touchscreen 14 in an area or areas outside of the defined reach extent; [0031], some screens 16 are more dense or busier than others, and the number, placement and spacing of "touchable" screen elements 18 on the currently-displayed screen 16 determines whether the processing circuitry 36 shifts the screen 16, rescales the screen 16, or warps the screen 16, or performs some combination of two or more of those techniques (constraints); [0067], the screen 16 may shift or scale the display 16, including any background wallpaper or image; alternatively, the shifting or scaling applies only to the screen elements 18 that are overlaid on the current background image (constraints))
However, Lawrenson in view of Domaradzki in further view of Dakin fails to expressly disclose at least one of output of a scoring model and semantic constraints.  In the same field of endeavor, Deselaers teaches:
at least one of output of a scoring model and semantic constraints (Deselaers Figs. 1-5; [0003], selecting a set of UI elements from the UI model based on the layout features and respective importance scores of the UI elements; [0041], the subject technology may include or otherwise leverage one or more machine-learned models to adjust UI elements based on the usage data; the machine-learned model 120 may be trained to receive input data 122 (i.e., usage data) and, in response, provide output data 124 (i.e., sizes, locations, dimensions of UI elements); [0053], rules for laying the UI elements, such as layout features and click target sizes of the UI elements, within the UI layouts for the application 254; may indicate UI elements to be included in the UI regardless of the current input modality or usage data; [0059], the UI module 252 may determine importance scores for respective UI elements based on the determined usage data; [0061], the UI module 252 may identify a UI layout for the UI from the UI model; the UI module 252 may select a set of UI elements to be included in the UI; the UI module 252 may refer to the importance scores of the UI elements and select UI elements satisfying a threshold score; the UI model may include which UI elements to be included in the UI layout; [0063], an UI element having an importance score satisfying a threshold score based on the usage data may be considered having a higher measurement of importance to the user, and the UI element may be assigned a click target size satisfying a threshold click target size; [0055], layout features may be the amount of space available to lay the UI elements within the UI; the layout features may indicate the number of UI elements included in the UI; see also [0028], [0033-0034], usage data comprising failed/useless clicks (difficulty))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated at least one of output of a scoring model and semantic constraints as suggested in Deselaers into Lawrenson in view of Domaradzki in further view of Dakin.  Doing so would be desirable because application UI designers may specify rules for UIs, such as the number of UI to be included in the UI of the application and the arrangement of the UI elements relative to each other in the UI. However, computing devices may be laptop computers, desktop computers, tablet computers, and mobile devices. The resolutions, dimensions, and sizes of computing device displays may vary based on the operating environments (e.g., laptop, desktop, tablet, mobile device). Providing rules for UIs for respective operating environments would be burdensome for application UI designers and would also present technical problems of consuming a large amount of data storages of the computing devices since more rules need to be stored in the data storages (see Deselaers [0015]).  In order to accommodate different input modalities of a computing device, the designers of the UIs may need to provide different rules for UIs for the respective input modalities of the computing device. However, unlike cursors or pointers in the mouse-based input modality, the sizes of a finger or stylus may vary by user in the touchscreen-based input modality. The touch sizes of the finger or stylus may vary by user according to the various sizes of the finger or stylus of users. Therefore, providing UI elements with different click target sizes (e.g., larger click target sizes than the laptop mode) in the UI of the tablet mode may still be small for some users (see Deselaers [0018]).  Providing UI elements with click target sizes that do not match the touch sizes may create unintended selection of an UI element and may present technical problems of unnecessary data processing that negatively impacts data processing and transmission (see Deselaers [0019]).  To address the technical problems, the subject technology provides technical solutions of providing a user interface (UI) model associated with an application running on the computing device to optimize a UI for mouse-based input modality or touchscreen-based input modality (see Deselaers [0020]). 

Regarding claims 8 and 14, claims 8 and 14 contain substantially similar limitations to those found in claim 2.  Consequently, claims 8 and 14 are rejected for the same reasons.

Regarding claim 3, Lawrenson in view of Domaradzki in further view of Dakin in further view of Deselaers teaches all the limitations of claim 2.  Deselaers further teaches:
further comprising generating the scoring model using a neural network (Deselaers Figs. 1-5; [0003], selecting a set of UI elements from the UI model based on the layout features and respective importance scores of the UI elements; [0041], FIG. 1B depicts a block diagram of depicts a block diagram of an example machine-learned model according to example aspects of the subject technology; the subject technology may include or otherwise leverage one or more machine-learned models to adjust UI elements based on the usage data; the machine-learned model 120 may be trained to receive input data 122 (i.e., usage data) and, in response, provide output data 124 (i.e., sizes, locations, dimensions of UI elements); [0042], the machine-learned model may be one or more recurrent neural networks; [0043], a recurrent neural network may the usage data versus time to adjust UI elements to be included in the UI; [0047], the subject technology provides systems and methods that include or otherwise leverage one or more machine-learned models adjust UI elements based on the usage data; any of the different types or forms of input data described above can be combined with any of the different types or forms of machine-learned models described above to provide any of the different types or forms of output data described above; [0059], the UI module 252 may determine importance scores for respective UI elements based on the determined usage data; [0061], the UI module 252 may identify a UI layout for the UI from the UI model; the UI module 252 may select a set of UI elements to be included in the UI; the UI module 252 may refer to the importance scores of the UI elements and select UI elements satisfying a threshold score; the UI model may include which UI elements to be included in the UI layout; [0063], an UI element having an importance score satisfying a threshold score based on the usage data may be considered having a higher measurement of importance to the user, and the UI element may be assigned a click target size satisfying a threshold click target size; [0055], layout features may be the amount of space available to lay the UI elements within the UI; the layout features may indicate the number of UI elements included in the UI; see also [0028], [0033-0034], usage data comprising failed/useless clicks (difficulty))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising generating the scoring model using a neural network as suggested in Deselaers into Lawrenson in view of Domaradzki in further view of Dakin.  Doing so would be desirable because application UI designers may specify rules for UIs, such as the number of UI to be included in the UI of the application and the arrangement of the UI elements relative to each other in the UI. However, computing devices may be laptop computers, desktop computers, tablet computers, and mobile devices. The resolutions, dimensions, and sizes of computing device displays may vary based on the operating environments (e.g., laptop, desktop, tablet, mobile device). Providing rules for UIs for respective operating environments would be burdensome for application UI designers and would also present technical problems of consuming a large amount of data storages of the computing devices since more rules need to be stored in the data storages (see Deselaers [0015]).  In order to accommodate different input modalities of a computing device, the designers of the UIs may need to provide different rules for UIs for the respective input modalities of the computing device. However, unlike cursors or pointers in the mouse-based input modality, the sizes of a finger or stylus may vary by user in the touchscreen-based input modality. The touch sizes of the finger or stylus may vary by user according to the various sizes of the finger or stylus of users. Therefore, providing UI elements with different click target sizes (e.g., larger click target sizes than the laptop mode) in the UI of the tablet mode may still be small for some users (see Deselaers [0018]).  Providing UI elements with click target sizes that do not match the touch sizes may create unintended selection of an UI element and may present technical problems of unnecessary data processing that negatively impacts data processing and transmission (see Deselaers [0019]).  To address the technical problems, the subject technology provides technical solutions of providing a user interface (UI) model associated with an application running on the computing device to optimize a UI for mouse-based input modality or touchscreen-based input modality (see Deselaers [0020]).  Additionally, recurrent neural networks may be especially useful for processing input data that is sequential in nature, such as usage data (see Deselaers [0042-0043]).

Regarding claims 9 and 15, claims 9 and 15 contain substantially similar limitations to those found in claim 3.  Consequently, claims 9 and 15 are rejected for the same reasons.

Regarding claim 20, Lawrenson in view of Domaradzki in further view of Dakin teaches all the limitations of claim 13.  However, Lawrenson fails to expressly disclose wherein the steps further include: refining the updated rendering of the user interface based on user feedback.  In the same field of endeavor, Deselaers teaches:
wherein the steps further include: refining the updated rendering of the user interface based on user feedback (Deselaers Figs. 1-5; [0033], failed clicks may indicate that the click target size of the UI element is too small for the current input modality; [0036], the user interactions with the respective UI elements are recorded, and usage data of the application may be updated according to the recorded user interactions; the UI of the application may be updated based on the updated usage data; the UI of the application may be generated and provided for display; when the usage data is updated based on the user interactions, the UI model of the application may be updated, and the UI of the application may be regenerated based on the updated UI model; [0055], layout features may be the amount of space available to lay the UI elements within the UI; the layout features may indicate the number of UI elements included in the UI; [0080], click target sizes of the UI elements may be also considered in arranging the set of UI elements within the UI; [0093], constant recording of the usage pattern of the UI elements by the UI module; [0095], the UI module may update the arrangements of the UI element in response to updating the usage patterns of the UI elements; the click target sizes may be adjusted according to the updated usage patterns within one session of the application; see also [0028], [0033-0034], usage data comprising failed/useless clicks (difficulty))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the steps further include: refining the updated rendering of the user interface based on user feedback as suggested in Deselaers into Lawrenson in view of Domaradzki in further view of Dakin.  Doing so would be desirable because application UI designers may specify rules for UIs, such as the number of UI to be included in the UI of the application and the arrangement of the UI elements relative to each other in the UI. However, computing devices may be laptop computers, desktop computers, tablet computers, and mobile devices. The resolutions, dimensions, and sizes of computing device displays may vary based on the operating environments (e.g., laptop, desktop, tablet, mobile device). Providing rules for UIs for respective operating environments would be burdensome for application UI designers and would also present technical problems of consuming a large amount of data storages of the computing devices since more rules need to be stored in the data storages (see Deselaers [0015]).  In order to accommodate different input modalities of a computing device, the designers of the UIs may need to provide different rules for UIs for the respective input modalities of the computing device. However, unlike cursors or pointers in the mouse-based input modality, the sizes of a finger or stylus may vary by user in the touchscreen-based input modality. The touch sizes of the finger or stylus may vary by user according to the various sizes of the finger or stylus of users. Therefore, providing UI elements with different click target sizes (e.g., larger click target sizes than the laptop mode) in the UI of the tablet mode may still be small for some users (see Deselaers [0018]).  Providing UI elements with click target sizes that do not match the touch sizes may create unintended selection of an UI element and may present technical problems of unnecessary data processing that negatively impacts data processing and transmission (see Deselaers [0019]).  To address the technical problems, the subject technology provides technical solutions of providing a user interface (UI) model associated with an application running on the computing device to optimize a UI for mouse-based input modality or touchscreen-based input modality (see Deselaers [0020]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Domaradzki in further view of Dakin in further view of Wu (US 20160282948 A1, published 09/29/2016).

Regarding claim 19, Lawrenson in view of Domaradzki in further view of Dakin teaches all the limitations of claim 13, further comprising:
wherein the user interface corresponds to a application executed on the client device (Lawrenson Figs. 1-8; [0018], any given screen 16 may comprise a mix of static and changing content, such as seen with web browsing applications that typically display navigation control icons in a perimeter around dynamically rendered content; [0031], application-specific screens 16 are adapted according to any prevailing application settings; when the application is not "reach adaptation" aware, the default settings may be applied)
However, Lawrenson in view of Domaradzki in further view of Dakin fails to expressly disclose a third party application.  In the same field of endeavor, Wu teaches:
a third party application (Wu Figs. 1-9; [0017], the personal electronic device determines that the user is having difficulty inputting data on the touchscreen; [0080], each application displays its standard or preferred user interface; [0081], the personal electronic device (e.g., personal electronic device 120 in FIG. 1) detects (606) anomalies in received input (touch input); [0083], the personal electronic device (e.g., personal electronic device 120 in FIG. 1) then updates (608) the user interface; the elements of the user interface are resized and rearranged into a grid arrangement and changed in shape to be rectangular; the user interface can be navigated more easily with relatively few commands; [0032], any number of individual application modules can invoke the functionality of the detection module 124 and the input analysis module 126 to receive user input and analyze it; [0033], the detection module 124 detects that a user is not able to efficiently use the touchscreen to input user commands; [0034], the detection module 124 changing the displayed user interface into a user interface that is organized into a series of square sections, for easy navigation; [0120], the applications 808 include a third party application 866; the third party application 866 may invoke the API calls 810 provided by the operating system 802 to facilitate functionality described herein)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a third party application as suggested in Wu into Lawrenson in view of Domaradzki in further view of Dakin.  Doing so would be desirable because the system improves input detection and usability of personal electronic devices (see Wu [0015]).  Additionally, incorporating the third party applications of Wu into the system of Lawrenson would allow the user to access to a broad assortment of other applications, such as applications developed by an entity other than the vendor of the particular platform (see Wu [0120]).  Providing a broad assortment of applications would increase the usefulness of the device as well as enable the user to access the usability improvements of Lawrenson and Wu on additional desired applications.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7, 13, and 20.  
Regarding independent claim 1, the Applicant alleges that Lawrenson in view of Nakamura as described in the previous Office action, does not explicitly teach identifying, within the updated rendering, at least one empty portion of the user interface caused by adjusting the respective location of at least one user interface element and updating the at least one empty portion using inpainting techniques to eliminate the at least one empty portion.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Lawrenson in view of Domaradzki in further view of Dakin.
Similar arguments have been presented for claims 7 and 13 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-6, 8-12, and 14-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 7, and 13.  However, as discussed above, Lawrenson in view of Domaradzki in further view of Dakin is considered to teach claims 1, 7, and 13, and consequently, claims 2-6, 8-12, and 14-20 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rubinstein (US 20110055752 A1) see Figs. 1-5 and [0033].  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143